Case 1:19-mj-00484-MSN Document 2 Filed 11/14/19 Page 1 of 5 PageID# 2



               IN THE UNITED STATES DISTRICT COURT FOR THE                                       IL
                       EASTERN DISTRICT OF VIRGINIA
                                                                                             V I 4 2019
                                   Alexandria Division
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                         ALEXANDRIA VIRGINIA
UNITED STATES OF AMERICA                             )
                                                     )
               V.                                    )   Criminal No. 1: 19-MJ-484
                                                     )
ROGER ANTONIO BARTON OCHOA,                          )
    a/k/a "Roger Antonio Ochoa Barton,"              )
    a/k/a "Roy Ba1ionochoa,"                         )
    a/k/a "X Ochoa,"                                 )
                                                     )
               Defendant.                            )



     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST
                                      WARRANT


I, Kevin Ho, being duly sworn, depose and state:


1.     I am a Deportation Officer with the United States Immigration and Customs
Enforcement (ICE) at Fairfax, Virginia. I have been employed with ICE for more than
ten years. l was previously employed as a Customs and Border Protection Enforcement
Officer for the U.S. Customs & Border Protection and its predecessor, the U nited States
Immigration and Naturalization Service, s ince April 1996. During that time, I have
received specialized training and have conducted numerous investigations relating to
administrative and criminal violations of the Immigration and Nationality Act and Title 8
of the United States Code.


2.     My duties as a Deportation Officer w ith ICE include investigating adminjstrative
and criminal violations of the Immigration and Nationality Act and Title 8 of the United
States Code and seeking, when applicable, prosecution and removal of violators. I have
received training in general law enforcement, including training in Title 8 of the United
States Code.
Case 1:19-mj-00484-MSN Document 2 Filed 11/14/19 Page 2 of 5 PageID# 3




3.     This affidavit is submitted in support of a criminal complaint charging ROGER
ANTONIO BARTON OCHOA (also known as "Roger Antonio Ochoa Barton,'' "Roy
Bartonochoa," and "X Ochoa," hereafter referred to as BARTON OCHOA) with being
found in the United States, after being denied admission, excluded, or removed, or having
departed the United States while an order of exclusion, deportation, or removal was
outstanding, subsequent to a conviction for commission of an aggravated felony, in
violation of Title 8, United States Code, Section 1326(a) and (b)(2). This affidavit is also
submitted in support of an arrest warrant.


4.     The facts and information contained in this affidavit are based upon my training
and experience, participation in immigration investigations, personal knowledge, and
observations during the course of this investigation, as well as the observations of other
agents involved in this investigation. All observations not personally made by me were
related to me by the individuals who made them or were conveyed to me by my review of
records, documents, and other physical evidence obtained during the course of this
investigation. This affidavit contains information necessary to support probable cause and
is not intended to include each and every fact and matter observed by me or known to the
Government.

            SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

5.     On or about August 13, 2019, ICE Homeland Security Investigations (HSI)
received information from the HSI TIP Line regarding information on BARTON
OCHOA, a native and citizen of El Salvador, who was previously removed from the
United States. The tipster stated that BARTON OCHOA came back to the United States
and had been reported going to the address at 8110 Halsey Court, Manassas, Virginia
20109, which is in the Eastern District of Virginia. This tip was referred to the ICE
Enforcement Removal Operation (ERO) Washington Field Office for further
investigation.




                                             2
Case 1:19-mj-00484-MSN Document 2 Filed 11/14/19 Page 3 of 5 PageID# 4




6.        On or about October 16, 2019, ICE ERO Mobile Criminal Alien Team (MCAT),
in Lorton, Virginia, along with Virginia State Police and Customs and Border Protection
Officers conducted an operation at 8110 Halsey Court, Manassas, Virginia 20109 in order
to locate BARTON OCHOA. During the operation, a vehicle pulled up to the residence
and the driver was quickly identified by the officers as BARTON OCHOA. BARTON
OCHOA was taken into custody by the Virginia State Police for an outstanding Felony
charge.


7.        On or about October 16, 2019, U.S. ICE in Lorton, Virginia, received information
from the Prince William-Manassas Adult Detention Center located in Manassas, Virginia,
which is in the Eastern District of Virginia, that BARTON OCHOA, a native and citizen
of El Salvador, was being detained at the Prince William-Manassas Adult Detention
Center on a felony charge. An immigration detainer was filed with Prince William-
Manassas Adult Detention Center on October 16, 2019.


8..       Section 287(g) of the Immigration and Nationality Act permits performance of
immigration officer functions by state officers and employees (referred to herein as "ICE
287(g) Officers") provided that the local law enforcement officers receive appropriate
training and function under the supervision of sworn ICE officers.


9.        BARTON OCHOA was fingerprinted on or about October 16, 2019.              Those
fingerprints were then processed through ICE indices containing fingerprint records of
known and previously deported aliens. This system is also integrated with the criminal
records maintained by the FBI and is commonly referred to as Next Generation
Identification (NOi). Results of this query showed positive matches to BARTON
OCHOA and his FBI number.




                                             3
Case 1:19-mj-00484-MSN Document 2 Filed 11/14/19 Page 4 of 5 PageID# 5




10.    On or about October 16, 2019, BARTON OCHOA was interviewed by ICE
287(g) Jail Enforcement Officer J. Huff pursuant to Title 8, United States Code, Section
1357 for alienage and deportability. BARTON OCHOA freely and voluntarily gave a
sworn statement to Officer Huff. A sworn statement was taken wherein the following
information was provided to Officer Huff. BARTON OCHOA stated:
       a) that his true and correct name is Roger Antonio Barton Ochoa;
       b) that he was born in 1982 in Sonsonate, El Salvador;
       c) that he is a citizen of El Salvador;
       d) that he was previously deported from the United States.


11.    On or about November 1, 2019, your affiant conducted a review of documents
from BARTON OCHOA'S digitized immigration file that is maintained by the United
States Bureau of Citizenship and Immigration Services. The file, also known as an alien
file, contained an executed Immigration Service form I-205, Warrant of
Removal/Deportation, bearing the photograph, fingerprint, and signature of BARTON
OCHOA. BARTON OCHOA was removed from the United States on or about
November 17, 2007 from Washington Dulles International Airport, Virginia.


12.    On or about November 1, 2019, your affiant asked the ICE Homeland Security
Investigations (HSI) Forensic Laboratory to compare the fingerprints that ICE obtained
from BARTON OCHOA on or about October 16, 2019, with an individual print taken
form RAMOS HERNANDEZ'S 1-205 showing his removal from November 17, 2007
and a complete set of fingerprints taken from BARTON OCHOA'S alien file that were
associated with his prior immigration arrests. On or about November 5, 2019, the ICE
HSI Forensic Laboratory successfully matched all submitted fingerprints to BARTON
OCHOA.


13.    BARTON OCHOA'S alien file indicates that BARTON OCHOA does not have
any immigration benefit, document, or status that would allow him to enter, be admitted,
pass through, or reside in the United States legally and that he has neither sought nor




                                             4
Case 1:19-mj-00484-MSN Document 2 Filed 11/14/19 Page 5 of 5 PageID# 6




obtained permission from the Attorney General or the Secretary of Homeland Security to
reenter the United States following his formal removal.


14.      Documents contained in BARTON OCHOA'S immigration file revealed that he
had previously been convicted on or about October 19, 2006 of a crime that meets the
definition of an aggravated felony, to wit: Indecent Liberties, in the Circuit Court of
Prince William County, Virginia, in violation of Virginia State Code 18.2-370 for which
BARTON OCHOA was sentenced to a term of imprisonment of 10 years.


                                              CONCLUSION



15.      Based on the foregoing, I submit that there is probable cause to believe that on or
about October 16, 2019, in Manassas, Virginia, within the Eastern District of Virginia,
the defendant ROGER ANTONIO BARTON OCHOA, having been removed from the
United States on or about November 17, 2007, after having been convicted of an
aggravated fe lony, was found in the United States without having obtained the express
consent of the Attorney General or the Secretary of the Homeland Security, to reapply for
admission to the United States.



                                                  Kevin I-I
                                                  Deportation Officer
                                                  U.S. Immigration and Customs Enforcement



Sworn to and subscribed before me on the
Virginia.
                                                 ~t     of November 2019, in Alexandria,


--;-;---::--,---IS/           ~
Jolin F. Anderson - - --=-.it...::::::...__
United States /W:agis-tr~.tudoe
 Honorable John F. AnaerS'on
 United States Magistrate Judge




                                                  5
